Capstone Business Funding, LLC v Sanitas Partners V.I., LLC (2020 NY Slip Op 06216)





Capstone Business Funding, LLC v Sanitas Partners V.I., LLC


2020 NY Slip Op 06216


Decided on October 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 29, 2020

Before: Manzanet-Daniels, J.P., Mazzarelli, Moulton, Kennedy, JJ. 


Index No. 652784/18 Appeal No. 12237 Case No. 2019-4305 

[*1]Capstone Business Funding, LLC, Plaintiff-Appellant,
vSanitas Partners .I., LLC, Defendant, Timothy Hodge, et al., Defendants-Respondents.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (O. Peter Sherwood, J.), entered on or about April 15, 2019,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 8, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: October 29, 2020